Name: Council Regulation (EEC) No 1736/91 of 13 June 1991 fixing the guide prices for wine for the 1991/92 wine year
 Type: Regulation
 Subject Matter: beverages and sugar;  prices
 Date Published: nan

 No L 163 / 10 Official Journal of the European Communities 26 . 6 . 91 COUNCIL REGULATION (EEC) No 1736/91 of 13 June 1991 fixing the guide prices for wine for the 1991 /92 wine year Whereas the development of the Portuguese market has been such that table wine prices have reached a level comparable to that of the Member States of the Community as constituted at 31 December 1985 ; whereas, under such circumstances, the same guide prices should be set for Portugal for the 1991 /92 wine year as for the Community as constituted at 31 December 1985 ; Whereas the guide prices must be fixed for each type of table wine representative of Community production as defined in Annex III to Regulation (EEC) No 822/ 87, HAS ADOPTED THIS REGULATION: Article 1 For the 1991 /92 wine year, the guide prices for table wine shall be as follows: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 822/ 87 of 16 March 1987 on the common organization of the market in wine ( 1 ), as last amended by Regulation (EEC) No 1734/ 91 ( 2 ), and in particular Article 27 thereof, Having regard to the proposal from the Commission (3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas , when the guide prices for the various types of table wine are fixed, account should be taken of the objectives of the common agricultural policy; whereas the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agricultural community and to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas if these objectives are to be achieved, it is absolutely essential that the gap between production and demand should not be opened further; whereas to that end, the guide prices for the 1991 /92 wine year should be set at the same levels as the previous year ; Whereas the price level in Spain is different from that of the common prices; whereas pursuant to Article 70 of the Act of Accession, the Spanish prices should be aligned on the common prices in annual steps at the beginning of each marketing year ; whereas the criteria laid down for this alignment give rise to Spanish prices being fixed as set out below; Type of wine Guide price in the Community with the exception of Spain Guide price in Spain R 1 ECU 3,21 /% vol /hl ECU 3,01 /% vol /hl R 11 ECU 3,21 /% vol /hl ECU 3,01 /% vol /hl R III ECU 52,14/hl ECU 48,81 /hi A I ECU 3,21 /% vol /hl ECU 3,01 /% vol /hl All ECU 69,48 /hl ECU 65,04/hl A III ECU 79,35 /hl ECU 74,28 /hi Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY 0 ) OJ No L 84, 27. 3 . 1987 , p. 1 . ( 2 ) See page 6 of this Official Journal . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p . 83 . (&lt;) OJ No C 158 , 17. 6 . 1991 . ( J ) OJ No C 159 , 17. 6 . 1991 .